DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 10/29/2021.
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-10, 12, 13, 15, and 17-19 of U.S. Patent No. 10,701,526 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

With respect to pending claim 1, Issued claim 1 of US Patent 10,701,526 B2 discloses a user device, comprising: (Lines 1-1 of Issued claim 1)
one or more memories; and (Lines 2-2 of Issued claim 1) 
one or more processors, communicatively coupled to the one or more memories, to: (Lines 3-4 of Issued claim 1)
 update a priority counter associated with a priority service, the priority counter indicating a quantity of times the priority service is selected during a period of time; (Lines 15-18 of Issued claim 1)
receive, after the period of time, information indicating entry into a service area of a multicast network; (Lines 19-20 of Issued claim 1)
determine that the priority counter satisfies a threshold quantity of selections of the priority service (Lines 17-18 of Issued claim 1) based on receiving the information indicating entry into the service area of the multicast network (Lines 21-23 of Issued claim 1); and 
automatically connect to a priority channel of the multicast network, associated with the priority service, based on the priority counter satisfying the threshold (Lines 24-27 of Issued claim 1) quantity of selections of the priority service. (Lines 17-18 of Issued claim 2)


Issued claim 1 of US Patent 10,701,526 B2 further discloses 
connect to a standard channel of the multicast network based on entering the service area of the multicast network; 
receive a service announcement file from the multicast network and via the standard channel; parse the service announcement file to determine a list of services identified in the service announcement file; and receive a selection of the priority service from the list of services; and
receive a priority service announcement file, associated with the priority service, from the multicast network and via the priority channel.

Pending claim 1 does not disclose connect to a standard channel of the multicast network based on entering the service area of the multicast network; 
receive a service announcement file from the multicast network and via the standard channel; parse the service announcement file to determine a list of services identified in the service announcement file; and receive a selection of the priority service from the list of services ; and
receive a priority service announcement file, associated with the priority service, from the multicast network and via the priority channel.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the current application merely broadens the scope of claim 1 of Patent No.10,701,526 by omitting the above identified features.



With respect to pending claim 2, Issued claim 1 of US Patent 10,701,526 B2 discloses:  
connect to a standard channel of the multicast network based on entering the service area of the multicast network; (Lines 5-7)
receive a service announcement file from the multicast network and via the standard channel; parse the service announcement file to determine a list of services identified in the service announcement file; and receive a selection of the priority service from the list of services (Lines 8-14); and 
wherein the one or more processors, when updating the priority counter, are to: update the priority counter based on the selection of the priority service. (Lines 15-16)

Issued claim 1 of US Patent 10,701,526 B2 further discloses 
receive a priority service announcement file, associated with the priority service, from the multicast network and via the priority channel.

Pending claim 1 does not disclose 


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the current application merely broadens the scope of claim 1 of Patent No.10,701,526 by omitting the above identified features.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

With respect to pending claim 3, Issued claim 1 of US Patent 10,701,526 B2 discloses receive a priority service announcement file, associated with the priority service, from the multicast network and via the priority channel. (Lines 28-30)

Issued claim 1 of US Patent 10,701,526 B2 further discloses 
connect to a standard channel of the multicast network based on entering the service area of the multicast network; 
receive a service announcement file from the multicast network and via the standard channel; parse the service announcement file to determine a list of services identified in the service announcement file; and receive a selection of the priority service from the list of services.

Pending claim 3 does not disclose connect to a standard channel of the multicast network based on entering the service area of the multicast network; 
receive a service announcement file from the multicast network and via the standard channel; parse the service announcement file to determine a list of services identified in the service announcement file; and receive a selection of the priority service from the list of services.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the current application merely broadens the scope of claim 1 of Patent No.10,701,526 by omitting the above identified features.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


With respect to pending claim 4, Issued claim 3 of US Patent 10,701,526 B2 discloses The user device of claim 3, wherein: the standard channel is a standard service discovery channel (SDCH) that transmits the service announcement file at a first data frequency, and the Lines 1-7)

With respect to pending claim 5, Issued claim 4 of US Patent 10,701,526 B2 discloses The user device of claim 3, wherein the priority service announcement file has a smaller file size than the service announcement file. (Lines 1-3)

With respect to pending claim 6, Issued claim 2 of US Patent 10,701,526 B2 discloses wherein the one or more processors are  further to: 
parse the priority service announcement file to identify information associated with the priority service; and provide the information associated with the priority service. (Lines 1-6)

With respect to pending claim 7, Issued claim 6 of US Patent 10,701,526 B2 discloses The user device of claim 1, wherein the one or more processors are further to at least one of: 
store information associated with priority services utilized by the user device during the period of time; or provide, to an endpoint device, the information associated with the priority service utilized by the user device during the period of time. (Lines 1-7)


With respect to pending claim 8, Issued claim 8 of US Patent 10,701,526 B2 discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: Lines 1-5 of Issued claim 8) 
update a priority counter associated with a priority service based on a selection of the priority service, the priority counter indicating a quantity of times the priority service is selected during a period of time; (Lines 6-9 of Issued claim 8)
determine that the priority counter satisfies a threshold quantity of selections of the priority service (Lines 8-9 of Issued claim 8) based on receiving information indicating entry into a service area of a multicast network; and (Lines 10-12 of Issued claim 8)
automatically connect to a priority channel of the multicast network, associated with the priority service, based on the priority counter satisfying the threshold (Lines 13-16 of Issued claim 8) quantity of selections of the priority service. (Lines 8-9 of Issued claim 8)


Issued claim 8 of US Patent 10,701,526 B2 further discloses 
connect to a standard channel of a multicast network based on entering a service area of the multicast network;
receive a service announcement file from the multicast network and via the standard channel;
parse the service announcement file to determine a list of services identified in the service announcement file;
receive a selection of a priority service from the list of services; and


Pending claim 8 does not disclose 
connect to a standard channel of a multicast network based on entering a service area of the multicast network;
receive a service announcement file from the multicast network and via the standard channel;
parse the service announcement file to determine a list of services identified in the service announcement file;
receive a selection of a priority service from the list of services; and
receive a priority service announcement file, associated with the priority service, from the  multicast network and via the priority channel.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the current application merely broadens the scope of claim 8 of Patent No.10,701,526 B2 by omitting the above identified features.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

With respect to pending claim 9, Issued claim 8 of US Patent 10,701,526 B2 discloses 
receive a priority service announcement file, associated with the priority service, from the multicast network and via the priority channel. (Lines 1-8)

Issued claim 8 of US Patent 10,701,526 B2 further discloses 
connect to a standard channel of a multicast network based on entering a service area of the multicast network;
receive a service announcement file from the multicast network and via the standard channel;
parse the service announcement file to determine a list of services identified in the service announcement file;
receive a selection of a priority service from the list of services.

Pending claim 9 does not disclose 
connect to a standard channel of a multicast network based on entering a service area of the multicast network;
receive a service announcement file from the multicast network and via the standard channel;
parse the service announcement file to determine a list of services identified in the service announcement file;


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the current application merely broadens the scope of claim 8 of Patent No.10,701,526 B2 by omitting the above identified features.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

With respect to pending claim 10, Issued claim 8 of US Patent 10,701,526 B2 discloses receive a service announcement file from the multicast network and via a standard channel, the service announcement file including a list of services, and the service announcement file being received based on entering into the service area of the multicast network. (Lines 9-12)

Issued claim 8 of US Patent 10,701,526 B2 further discloses 
connect to a standard channel of a multicast network based on entering a service area of the multicast network;
parse the service announcement file to determine a list of services identified in the service announcement file;
receive a selection of a priority service from the list of services; and
receive a priority service announcement file, associated with the priority service, from the  multicast network and via the priority channel.

Pending claim 10 does not disclose 
connect to a standard channel of a multicast network based on entering a service area of the multicast network;

receive a selection of a priority service from the list of services; and
receive a priority service announcement file, associated with the priority service, from the  multicast network and via the priority channel.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the current application merely broadens the scope of claim 8 of Patent No.10,701,526 B2 by omitting the above identified features.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


With respect to pending claim 11, Issued claim 10 of US Patent 10,701,526 B2 discloses wherein: the standard channel is a standard service discovery channel (SDCH) that transmits the  service announcement file at a first data frequency, and the priority channel is a priority SDCH that transmits the priority service announcement file at a second data frequency less than the first data frequency. (Lines 1-8)

With respect to pending claim 12, Issued claim 9 of US Patent 10,701,526 B2 discloses 
one or more instructions that, when executed by the one or more processors, cause the one or more processors to: 
parse the priority service announcement file to identify information associated with the priority service; and provide the information associated with the priority service. (Lines 1-9)

With respect to pending claim 13, Issued claim 12 of US Patent 10,701,526 B2 discloses wherein the instructions further comprise: 
one or more instructions that, when executed by the one or more processors, cause the one or more processors to: store information associated with the priority counter and a name of the priority service. (Lines 1-7)

With respect to pending claim 14, Issued claim 13 of US Patent 10,701,526 B2 discloses wherein the instructions further comprise: 
one or more instructions that, when executed by the one or more processors, cause the one or more processors to at least one of: 
store information associated with priority services utilized by the user device during the period of time; or 
provide, to an endpoint device, the information associated with the priority service utilized by the user device during the period of time. (Lines 1-10)


With respect to pending claim 15, Issued claim 15 of US Patent 10,701,526 B2 discloses a method, comprising: (Lines 1-1 of Issued claim 15)
updating, by a user device, a priority counter associated with a priority service based on a selection of the priority service, (Lines 13-17 of Issued claim 15) wherein the selection of the priority service is from a list of services identified in a service announcement file; (Lines 8-10 of Issued claim 15)
quantity of selections of the priority service (Lines 15-16 of Issued claim 15) based on receiving information indicating entry into a service area of a multicast network; (Lines 21-24 of Issued claim 15)
automatically connecting, by the user device, to a priority channel of the multicast network, associated with the priority service, based on the priority counter satisfying the threshold (Lines 25-28 of Issued claim 15) quantity of selections of the priority service (Lines 15-16 of Issued claim 15); and 
receiving, by the user device, a priority service announcement file, associated with the priority service, from the multicast network and via the priority channel. (Lines 29-31 of Issued claim 15)

Issued claim 15 of US Patent 10,701,526 B2 further discloses 
connecting, by a user device, to a standard channel of a multicast network based on entering a service area of the multicast network;
receiving, by the user device, a service announcement file from the multicast network and via the standard channel;
parsing, by the user device, the service announcement file to determine a list of services identified in the service announcement file;
receiving, by the user device, a selection of a priority service from the list of services;

Pending claim 15 does not disclose 
connecting, by a user device, to a standard channel of a multicast network based on entering a service area of the multicast network;
receiving, by the user device, a service announcement file from the multicast network and via the standard channel;
parsing, by the user device, the service announcement file to determine a list of services identified in the service announcement file;
receiving, by the user device, a selection of a priority service from the list of services;

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the current application merely broadens the scope of claim 15 of Patent No.10,701,526 B2 by omitting the above identified features.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

With respect to pending claim 16, Issued claim 15 of US Patent 10,701,526 B2 discloses  wherein the priority counter indicates a quantity of times the priority service is selected during a period of time. (Lines 15-17 of Issued claim 15)


connecting, by a user device, to a standard channel of a multicast network based on entering a service area of the multicast network;
receiving, by the user device, a service announcement file from the multicast network and via the standard channel;
parsing, by the user device, the service announcement file to determine a list of services identified in the service announcement file;
receiving, by the user device, a selection of a priority service from the list of services;



Pending claim 16 does not disclose 
connecting, by a user device, to a standard channel of a multicast network based on entering a service area of the multicast network;
receiving, by the user device, a service announcement file from the multicast network and via the standard channel;
parsing, by the user device, the service announcement file to determine a list of services identified in the service announcement file;
receiving, by the user device, a selection of a priority service from the list of services;


It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

With respect to pending claim 17, Issued claim 15 of US Patent 10,701,526 B2 discloses wherein the service announcement file is received from the multicast network via a standard channel, and wherein the service announcement file is parsed to determine the list of services identified in the service announcement file. (Lines 5-10 of Issued claim 15)

Issued claim 15 of US Patent 10,701,526 B2 further discloses 
connecting, by a user device, to a standard channel of a multicast network based on entering a service area of the multicast network;
receiving, by the user device, a selection of a priority service from the list of services;

Pending claim 17 does not disclose 

receiving, by the user device, a selection of a priority service from the list of services;

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the current application merely broadens the scope of claim 15 of Patent No.10,701,526 by omitting the above identified features.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

With respect to pending claim 18, Issued claim 17 of US Patent 10,701,526 B2 discloses wherein: the standard channel is a standard service discovery channel (SDCH) that transmits the service announcement file at a first data frequency, and the priority channel is a priority SDCH that transmits the priority service announcement file at a second data frequency less than the first data frequency. (Lines 1-7)

With respect to pending claim 19, Issued claim 18 of US Patent 10,701,526 B2 discloses  wherein the priority service announcement file has a smaller file size than the service announcement file. (Lines 1-3)

With respect to pending claim 20, Issued claim 19 of US Patent 10,701,526 B2 discloses  further comprising: storing information associated with the priority counter and a name of the priority service. (Lines 1-3)

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 4, 2021